Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Justin Lee on 8 March 2022 to amend the Abstract as following:
	Disclosed are a vehicle control method and an intelligent computing device for controlling a vehicle. The processor can detect a gaze response speed of the driver by projecting a virtual object to an HUD when determining that the driver is in a drowsy state. The processor outputs a secondary warning and controls the vehicle to be driven in accordance with the secondary warning when the gaze response speed of the driver is less than a predetermined reference value. Accordingly, it is possible to reduce accidents that occur due to carelessness of drivers. Disclosed are a vehicle control method and an intelligent computing device for controlling a vehicle. The processor can detect a gaze response speed of the driver by projecting a virtual object to an HUD when determining that the driver is in a drowsy state. The processor outputs a secondary warning and controls the vehicle to be driven in accordance with the secondary warning when the gaze response speed of the driver is less than a predetermined reference value. Accordingly, it is possible to reduce accidents that occur due to carelessness of drivers. According to an autonomous vehicle of the present invention, one or more of a user terminal and a server may be associated with an artificial intelligence module, a drone ((Unmanned Aerial Vehicle, UAV), a robot, an AR (Augmented Reality) device, a VR (Virtual Reality) device, a device associated with 5G services, etc.


Reasons for Allowance
3.	Claims 1-18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination: “the primary warning including an operation of showing a virtual object through a head-up display (HUD) when recognizing the drowsy state of the driver; acquiring a gaze response speed of the driver to the virtual object by tracing the gaze of the driver through a camera in a vehicle; providing feedback according to the gaze response speed; and outputting a secondary warning and controlling the vehicle in accordance with the secondary warning when determining that the gaze response speed is lower than a predetermined reference” in combination with the remaining of the claimed limitations.
Considering the claims, the best prior art found during examination is Ryu et al. (US 2018/0129891) which teaches the driver concentration determination processor includes a region-of-interest definition processor configured to define a region-of-interest based on traffic-related information on front image information of a vehicle running, a driver eye-gaze detection processor configured to detect a plurality of eye-gaze points from driver image information of a driver in accordance with an eye-gaze movement of the driver, a driver concentration information calculation processor configured to calculate concentration information of each of the eye-gaze points, an image coordinate system processor configured to convert the region-of-interest to an image coordinate system and convert positions of the eye-gaze points to the image coordinate system, and a concentration determination processor configured to determine a concentration of the driver on the image coordinate system based on the concentration 
The other best prior art found during examination is Mimar (US 2014/0139655) which teaches driver's face gaze direction is measured as part of facial processing, and X1, Y1 for horizontal and vertical values of gaze direction as well as the time stamp of the measurement is captured. Then, the measured gaze direction's offset to the center point is calculated as a function of cornering forces, which is done using the first LUT. The camera offset signifies the offset of camera angle with respect to the driver's face, for example, 15 degrees. If the drivers gaze direction differs by more than T1 offset in the horizontal direction or by more than T2 in the vertical dimension, this causes a first trigger to be signaled. If no first trigger is signaled, then the above process is repeated and new measurement is taken again. Alternatively, yaw and pitch angles are used to determine when driver's gaze direction falls outside the non-distraction field of view [0146] and driver's face gaze direction is determined and captured with the associated time stamp. If driver's gaze differs by more than a T1 in the horizontal direction or by more than T2 in the vertical direction as shown by 2505, or in other words driver's gaze direction persists outside the no-distraction window of driver's view, a second trigger condition is signaled, which causes a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689